Per Curiam:
The question whether or not the stop-payment order was signed by two or by one of plaintiff’s officers had no bearing upon the determination of the appeal. However it was signed, the defendant accepted it and acted upon it. The important question was as to the attempted revocation of the stop-payment order. This defendant refused to accept unless it bore two signatures. We hold that plaintiff was entitled to rely upon this refusal, and to believe that until and unless the-revocation was so signed, the defendant would continue to respect the stop-payment order. The motion for a reargument is denied, with ten dollars costs. Present — Clarke, P. J., Laughlin, Scott, Smith and Shearn, JJ. Motion denied, with ten dollars costs.